FILED
                             NOT FOR PUBLICATION                            JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GREGORY S. TIFT,                                 No. 08-35110

               Plaintiff - Appellant,             D.C. No. CV-07-00276-RSM

   v.
                                                  MEMORANDUM *
 MICHAEL D. BALL, and his marital
 community if any; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Gregory S. Tift appeals pro se from the district court’s judgment dismissing



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Tift’s request
for oral argument is denied.

JK/Research
his action brought under the Racketeer Influenced and Corrupt Organizations Act,

18 U.S.C. §§ 1961-1968, as barred by the doctrine of res judicata. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Mpoyo v. Litton

Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

       The district court properly dismissed the action as barred by the doctrine of

res judicata because Tift has already litigated his claims of false representation and

improper service in a prior federal action between the parties and their privies. See

Employee Painters’ Trust v. Ethan Enters., Inc., 480 F.3d 993 (9th Cir. 2007); see

also Mpoyo, 430 F.3d at 987 (setting forth elements of res judicata).

       AFFIRMED.




JK/Research                                2                                    08-35110